Title: To Thomas Jefferson from J. P. P. Derieux, 22 October 1792
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 22 Oct. 1792. He has received TJ’s letter of 11 Oct. and is grateful for the trouble TJ has taken on behalf of his merchandise as well as for the sum TJ persuaded Vaughan to let him draw in advance. TJ is to make this sum payable to the Richmond merchant Robert Gamble, whom Derieux will ask by letter today to receive it, and is to inform Gamble of the letter from Fenwick to Derieux so that if possible Gamble can take steps with his correspondent to forestall the expenses of an extension. Gamble, in whose favor Derieux’s bill of exchange for 5,000 livres was payable, has evidently forgotten to ask his London correspondent not to forward this bill to the executors without first writing to Fenwick, who would receive a power from Derieux authorizing them to pay the bills of exchange. He thinks it unnecessary to reply to Robert Morris’s note or to authorize him to turn over the money in his hands to Vaughan, and hopes that TJ will arrange the sale of his merchandise as he deems fit. Mme. Derieux sends her respects.
